Citation Nr: 0918613	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 2002 
for the award of service connection for post-operative 
residuals of a bowel perforation and a healed surgical scar 
of the central abdomen, both awarded under 38 U.S.C. § 1151.  

2.  Entitlement to an initial rating greater than 40 percent 
for post-operative residuals of a bowel perforation.

3.  Entitlement to an initial rating greater than 10 percent 
prior to August 30, 2002 and a rating greater than 20 percent 
from August 30, 2002 for a healed surgical scar of the 
central abdomen.

4.  Entitlement to an effective date prior to July 6, 2004 
for the award of a 10 percent disability evaluation for the 
Veteran's hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Veteran had a hearing before the RO in June 
2004 and the transcript is of record.

The Board notes a rating decision dated June 2006 awarded the 
Veteran an increased rating from 10 percent to 20 percent 
disabling for his abdominal scar, effective August 30, 2002.  
Regardless of the RO's action, after the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. AB v. Brown, 6 Vet. 
App. 35 (1993). Accordingly, the issue is still properly 
before the Board here and the issue has been appropriately 
rephrased above.

The Board further notes the Veteran was also awarded service 
connection for a mood disorder, secondary to the service-
connected post-operative residuals of the bowel perforation, 
in a November 2003 rating decision.  The Veteran filed a 
notice of disagreement as to the effective date of the mood 
disorder dated January 2004.  Thereafter, the RO provided the 
Veteran a February 2006 Statement of the Case (SOC) as to 
this issue.  The Veteran had until May 2006 to perfect his 
appeal, but failed to do so.  See 38 C.F.R. § 20.302.  
Accordingly, the claim is final.  See 38 C.F.R. §§ 20.200, 
20.202 and 20.302.  Current arguments raised by the Veteran's 
representative, dated in 2008, indicate the earlier effective 
date issue on appeal includes all residuals granted as a 
result of the bowel perforation, to include the Veteran's 
mood disorder.  However, for reasons explained above, the 
Board finds the issue was not timely appealed and, therefore, 
is not properly before the Board here.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The last Supplemental Statement of the Case (SSOC) was issued 
in June 2006.  Thereafter, a considerable amount of medical 
evidence was received by the RO, to include sporadic 
complaints and treatment for his abdomen pain and other 
digestive problems.  If a SOC is prepared before the receipt 
of further evidence, a supplemental statement of the case 
(SSOC) must be issued to the Veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and is relevant to the issues.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
SSOC.

This claim stems from a March 2003 rating decision granting 
the Veteran benefits for disabilities sustained from a bowel 
perforation during VA medical treatment under 38 U.S.C. § 
1151.  Specifically, the Veteran sought treatment at a VA 
medical facility in April 2001 for a routine colonoscopy.  
The VA nurse administered an enema to the Veteran causing a 
perforation to his colon and numerous complications and 
surgical procedures resulted therefrom.  

The current effective date of his service-connected 
disability ratings is July 19, 2002, the date he filed his 
claim.  The Veteran claims he should be awarded an effective 
date of April 2001, the date of the injury, because the 
hospitalization prevented him from filing a claim earlier 
than July 2002.  The Veteran further alleges the actual 
disabilities are more severe than currently rated.

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the Veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although a generic November 2002 duty-to-assist letter 
was sent to the Veteran regarding his "claim for benefits" 
in general, no letter was sent informing the Veteran of the 
elements and evidence necessary to substantiate his specific 
claims.  That is, to date, no letter has been sent to the 
Veteran identifying the correct issues and advising him of 
the laws and regulations specific to effective date issues 
and increased rating issues.  The Veteran is entitled to a 
letter adequately identifying the evidence necessary to 
substantiate his claims followed by a subsequent 
readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. Apr. 5, 2006).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

Here, the last VA examination that addresses the Veteran's 
manifestations due to the perforated colon and subsequent 
surgeries is dated November 2002, nearly 7 years ago.  The 
Veteran was also afforded a VA examination in January 2006, 
over three years ago, but the examiner solely focused on the 
Veteran's scar and did not address the Veteran's other 
service-connected residuals.  Since that time, the Veteran 
has alleged his conditions are more severe than currently 
rated and submitted a large amount of medical records 
indicative of complaints and treatment for these conditions 
since 2006.  A new examination is indicated.

The Board also notes, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders. See 67 Fed. Reg. 49590 (July 
31, 2002). This amendment was effective August 30, 2002. Id.  
Although the RO noted the changes in law within the June 2006 
SSOC, and indeed granted an increased rating under the new 
regulations, the SSOC does not contain notice of the old 
regulations and the new regulations.  It appears the April 
2004 SOC provided the new version of diagnostic code 7804, 
but did not include any other new regulation or any of the 
old regulations.  Accordingly, the RO should give the Veteran 
notice of all the old and new applicable regulations and the 
opportunity to submit evidence and argument.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thereafter, the RO should 
readjudicate the claim specifically considering both the old 
and new criteria.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2008 to the present.

Earlier Effective Date (Hearing Loss)

An August 2005 rating decision granted an increased rating to 
10 percent disabling for bilateral hearing loss, effective 
July 6, 2004 and denied claims of entitlement to service 
connection for an eye condition, a dental condition and 
lumbosacral strain. Thereafter, the Veteran's representative 
filed an August 2005 notice of disagreement (NOD) indicating 
the Veteran disagreed with "...rating decision dated 8/10/05 
for an earlier effective date."  Although it is unclear what 
issue specifically the representative was referring to, the 
only issue with the possibility of an effective date claim 
within the August 2005 rating decision is the hearing loss 
issue.  

Accordingly, the claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent concerning the 
claims for an earlier effective date, 
earlier than July 19, 2002, and increased 
initial ratings for the grant of post-
operative residuals of a bowel perforation 
and well-healed surgical scar to the 
abdomen.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Ann Arbor, 
Michigan from June 2008 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After the above VA records are obtained, 
to the extent available, schedule the 
Veteran for appropriate examination(s) for 
his post-operative digestive residuals and 
abdomen scar to ascertain the current 
severity of his conditions.  The examiner 
must conduct all necessary tests to 
ascertain the manifestations, if any, of 
the Veteran's post-operative perforated 
colon and abdomen scar, including but not 
limited to, digestive and gastrointestinal 
complaints. The claims folder must be 
reviewed by the examiner(s) and the 
examiner(s) should provide a complete 
rationale for any opinion given without 
resorting to speculation.

4.  After the above is complete, 
readjudicate the Veteran's claims 
regarding the effective date and initial 
rating for the post-operative residuals of 
a bowel perforation and surgical-scar of 
the central abdomen.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, which includes notice of 
the prior and new rating criteria for skin 
disabilities.  An appropriate period of 
time should be allowed for response before 
the case is returned to the Board.

5.  Provide the Veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
effective date earlier than July 6, 2004, 
for the award of a 10 percent disability 
evaluation for the Veteran's hearing loss 
disability. The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board. See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

